UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:January 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-54800 VENZA GOLD CORP. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 99-0364150 (I.R.S. Employer Identification No.) 810-789 West Pender Street, Vancouver, BC, V6C1H2 (Address of principal executive offices) (Zip Code) (604) 306-2525 (Registrant’s telephone number, including area code) Indicate by check markwhether theregistrant (1)hasfiled all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 1, 2013 the number of shares of the registrant’s common stock outstanding was 6,916,661. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 1 ITEM 1.FINANCIAL STATEMENTS. 1 BALANCE SHEETS 1 STATEMENTS OF OPERATIONS 2 STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) 3 STATEMENTS OF CASH FLOWS 4 NOTES TO THE FINANCIAL STATEMENTS 5 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 7 ITEM 4.CONTROLS AND PROCEDURES. 11 PART II—OTHER INFORMATION 11 ITEM 1.LEGAL PROCEEDINGS. 11 ITEM 1A.RISK FACTORS. 11 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 18 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. 18 ITEM 4.MINE SAFETY DISCLOSURES 18 ITEM 5.OTHER INFORMATION. 18 ITEM 6.EXHIBITS. 18 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. VENZA GOLD CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS EXPRESSED IN US DOLLARS January 31, 2013 October 31, 2012 (unaudited) ASSETS Current assets Cash $ $ HST recoverable Prepaids Unproved mineral property $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Stockholders' equity Common stock, no par value, unlimited authorized 6,916,661 issued and outstanding at January 31, 2013 and October 31, 2012 Additional paid in capital ) ) Deficit ) ) $ $ The accompanying notes are an integral part of these interim financial statements 1 VENZA GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended From August 4, 2010 (Inception) to January 31, 2013 January 31, 2012 January 31, 2013 Operating expenses: Administration $ $ $ Accounting Bank charges 76 46 Consulting Management fees Mineral exploration - Office Professional fees Regulatory Travel and entertainment - - Foreign exchange - - ) Loss before other items ) ) ) Other items: Interest income - Net Loss $ ) $ ) $ ) Loss per share - basic and diluted $ $ Weighted average number of shares outstanding - Basic and diluted The accompanying notes are an integral part of these interim financial statements 2 VENZA GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Common Stock Issued Number of Shares Amount Stock Subscribed Additional Paid-in Capital Accumulated Deficit Total Balance at August 4, 2010 - $
